DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cundiff et al (Cundiff) (US2007/0205201).
Regarding claim 1, Cundiff teaches a method of integrating a wall skirt (Fig. 21 at 130) and a tank (12), each made of composite materials, the method comprising laying-up a wedge structure (134) at a tapered thickness portion of a domed end (14) of the tank (12) after the tank has been cured; curing the wedge structure after being laid-up at the domed end of the tank; and laying-up a tank skirt (130)around the wedge structure and the tank, after curing the wedge structure (140), such that a wall of the tank and a wall of the tank skirt form two sides of a y-joint between the tank and the tank skirt within which the wedge structure (134) is located.
Regarding claim 18, wherein the step of laying-up the wedge structure comprises orienting a first fabric ply of the wedge structure in a different direction than a second fabric ply of the wedge structure that is adjacent to the first fabric ply (Fig. 32).
Regarding claim 19, wherein a fabric ply of the wedge structure nearest the tank is oriented forty-five degrees relative to an axial direction of the tank (Fig. 32).
Regarding claim 20, wherein laying-up the tank skirt around the wedge structure and the tank further comprises tapering a thickness of the tank skirt such that the thickness of the tank skirt is greater at the y-joint than away from the y-joint. (Fig. 21).
Regarding claim 21, further comprising laying an adhesive layer on the tank before laying-up the wedge structure, wherein at least a portion of the wedge structure is laid up on the adhesive layer (Par. 0012).
Regarding claim 22, wherein the adhesive layer is laid on the tank such that a portion of the adhesive layer extends beyond the wedge structure (par. 0012).
Regarding claim 23, further comprising laying an adhesive layer on the wedge structure, after curing the wedge structure, wherein a portion of the tank skirt is laid up on the adhesive layer (par. 0017).
Regarding claim 24, further comprising:laying an adhesive layer on the tank before laying-up the wedge structure, wherein at least a portion of the wedge structure is laid up on the adhesive layer (Fig. 21); and laying a second adhesive layer on the wedge structure, after curing the wedge structure, wherein a portion of the tank skirt is laid up on the second adhesive layer (par. 0012 and 0017).
Regarding claim 25, further comprising adhering the tank skirt directly to the tank via at least one of the adhesive layer or the second adhesive layer (Fig. 21).
Regarding claim 26, further comprising interposing a third adhesive layer between the tank skirt and the tank such that the tank skirt is further adhered directly to the tank via the third adhesive layer (par. 0012 and 0017).
Regarding claim 27, wherein a fabric ply of the wedge structure nearest the tank is angled relative to an axial direction of the tank (Fig. 32).
Regarding claim 28, wherein a fabric ply of the wedge structure nearest the tank is oriented between five degrees and eighty-five degrees relative to an axial direction of the tank (Fig. 32).
Regarding claim 29, wherein laying-up the wedge structure comprises laying-up a plurality of fabric plies in an alternating pattern (Fig. 32).
Regarding claim 30, wherein laying-up the plurality of fabric plies in the alternating pattern comprises alternating an orientation of each one of the plurality of fabric plies relative to each adjacent one of the plurality of fabric plies (Fig. 32).
Regarding claim 31, wherein laying-up the plurality of fabric plies in the alternating pattern comprises varying an orientation of the plurality of fabric plies from zero degrees, relative to an axial direction of the tank, to forty-five degrees, relative to the axial direction of the tank (Fig. 32).
Regarding claim 32, further comprising laying-up the domed end of the tank before the tank is cured such that a thickness of the domed end of the tank is greater at the y-joint than away from the y-joint; and curing domed end of the tank (Fig. 21).
Regarding claim 33, wherein the wedge structure comprises a first ply, comprising first fibers, and a second ply, comprising second fibers; and laying-up the wedge structure comprises orienting the second ply relative to the first ply such that the second fibers of the second ply are oriented in a different direction than the first fibers of the first ply (Fig. 21 and Fig. 32).
Regarding claim 34, wherein laying-up the tank skirt (130) comprises laying-up a plurality of third plies.
Regarding claim 35, further comprising laying-up a plurality of fourth plies to form the domed end of the tank; and curing the domed end of the tank (Fig. 21 and Fig. 32).
Regarding claim 36, wherein the tank comprises a plurality of plies made of tape; and laying-up the wedge structure comprises laying-up a plurality of plies made of fabric (par. 0069).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736